DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Fig. 3, 4, 6 and 7 of the drawings are objected to for the following reasons: Fig. 3 includes what appear to be printed words that are small and blurred, rendering them illegible.  Fig. 4 includes blurred and speckled portions of two drawing figures that include no reference numerals or words to aid a reader in understanding the drawings in view of the specification.  Figs. 6 and 7 also provide no reference numerals or words giving any indication of what is being illustrated by the drawings and in particular, the circled portions of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 3, each claim recites “a mask film” that further includes a protective film, an adhesive layer and a perforated portion.  Each claim also recites the mask film (singular) is laminated (claim 1) or disposed on (claim 3) “both” surfaces of a polarizer.  Thus, each claim appears to require a polarizer with two surfaces.  In view of the preamble to claim 1 and also the specification that is directed to polarizers that are in the form of plates, the term “both” appears to be directed to opposite sides of a thin, flat element, but such is not clear.  It is also not clear if a single mask film having a perforated portion is cut or otherwise modified to laminate opposite surfaces of the polarizer or if Applicant intended to recite two identical mask films.      

Claims 4-6 are rejected in view of their dependency from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogomi et al., US 2017/0137671 (hereafter Ogomi).
Ogomi teaches a laminate (Fig. 4 and paras [0031] and [0072]-[0074] disclosing preparation of a laminate by bonding pressure-sensitive adhesive film 100 to a surface of a polarizing plate 200) (i.e., polarizer)).  The film 100  is described as both a surface protective film and a mask at the time of treatment of a  predetermined portion of the film (Abstract, paras [0010], [0024], [0060] and [0130]). The film 100 further includes a protective film) and an adhesive layer 20 disposed on one surface the resin film 10  (Figs. 1, 2A and 2B; para [0036]) and also a perforated portion in the form of a through-hole 30 passing through both the film 10 and the adhesive layer 20 (Figs. 1, 2A and 2B; para [0036]).  
Regarding the claim 3 recitation of the mask film being “disposed on both surfaces of the polarizer,” please see the Section 112 rejection above.  On the merits, as currently understood, Ogomi discloses such limitation at paras [0072]-[0074] which discloses bonding the film 100 to a surface of the polarizing plate (para [0072]) and bonding the same film, but without through-holes, to a second surface of the polarizing plate (para [0074]), thus bonding the same mask film to first and second (i.e., both) surfaces of the polarizing plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the teachings of Ogomi.

Regarding claim 1, Ogomi teaches a method for manufacturing a polarizing plate having a non-polarized portion (para [0022] and Fig. 5 and paras [0061]-[0076]).  The method of Ogomi includes:
providing a mask film (film 100 illustrated Figs. 1 and 2 and described at para [0036], further described as a surface protective film or mask at the time of treatment of a  predetermined portion of the film (Abstract, paras [0010], [0024], [0060] and [0130])), further including:
a protective film (resin film 10 (Figs. 1 and 2; para [0036])), 
an adhesive layer disposed on one surface of the protective film (pressure-sensitive adhesive layer 20 arranged on one surface of film 10 (Figs. 1 and 2; para [0036])), and 
a perforated portion integrally passing through the protective film and the adhesive layer (through-hole 30 (Figs. 1 and 2 and para [0036]).
Ogomi teaches the adhesive layer has a thickness of 1µm to 60 µm (para [0056]), overlapping the recited range of 6 µm to 80 µm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.
Regarding the recitation of laminating the mask film on both surfaces of a polarizer, please see the Section 112 rejection above.  On the merits,  as currently understood, Ogomi teaches such limitation at paras [0072]-[0074] which discloses laminating the film 100 to a surface of a polarizing plate (para [0072]) and laminating the same film, but without through-holes, to a second surface of the polarizing plate (para [0074]), thus laminating the same mask film to first and second (i.e., both) surfaces of a polarizer.
With reference to Fig. 5, Ogomi teaches bleaching a part corresponding to the perforated portion of the mask film at paras [0075]-[0076] describing bringing the laminate into contact with a decoloring solution (i.e., a bleach) and selectively forming non-polarization portions at the through-holes (i.e., perforated portion) of the pressure sensitive film (i.e., mask film).  
Ogomi teaches removing the mask film from the polarizer at para [0089] that describes removing both first and second mask films from the polarizer.

Regarding claim 4, Ogomi teaches a polarizing plate at para [0022] and [0060].

Regarding claim 6, Ogomi teaches an image display with the polarizer arranged so that non-polarization portions are at a position corresponding to a camera portion of the image display (paras [0090]-[0091]).   

Claim 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ogomi as applied to respective claims 1 and 4 and further in view of Lee et al., US 2016/0313480 (hereafter Lee), made of record by Applicant.

Regarding claim 2, Ogomi is silent as to a step of laminating a polarizer protective film on the surface from which the mask film is removed.
	Like Ogomi, Lee is directed to a method of making a polarizer having a non-polarized region (Abstract) and in particular, to such polarizer used in an image display (see the rejection of claim 6 above) and solving the problem of a polarizing plate that covers a camera lens (para [0005]).   Also, like Ogomi, a polarizer of Lee may include a laminated mask feature with a cohesive (i.e., adhesive) layer and one or more bored portions (i.e., perforated portions)(paras [0094]-[0105]).  A depolarization region may be formed by bringing a decoloring solution (i.e., bleach) into contact with the polarizer by an immersion method after the mask is formed on one surface of the polarizer (paras [0094]-[0095]).  Like Ogomi, Lee teaches removing the mask after the bleaching process (para [0120]). Lee goes on to teach a step of forming an optical layer on the surface of the polarizer from which the mask was removed after the bleaching process, the optical layer being a polymer film layer such as a protection film, and/or a further film such as a retardation film, a functional film layer, such as a luminance improvement film or a functional layer such as a hard coating layer, an antireflection layer and a cohesive layer (para [0134]-[0135]).   
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Ogomi to include KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

	Regarding claim 6, Ogomi is directed to the problem of surface roughness at the edge of the non-polarization portions, and teaches, for example, that cutting of through holes is performed in a particular way on the pressure-sensitive adhesive surface side so that the edge surface is smooth and the occurrence of air bubbles that would cause roughness is removed (para [0049]).  Ogomi also teaches the thickness of the adhesive layer is limited to a particular range so that either air bubbles are less likely to occur (when the adhesive layer is too thin) or the adhesive layer doesn’t protrude from the edge (when the adhesive layer is too thick) (para [0056]), both extremes resulting in undesirable roughness.  However, Ogomi is silent as to the non-polarized portion having a particular edge roughness of 30 µm or less.
	Lee, discussed in the rejection of claim 5 that is incorporated here, is directed in part to the problem of sagging of the depolarizing region and teaches that, according to the process of making a polarizing plate of Lee, such depth is limited to “10 µm or less” in order to provide the polarizing plate with an improved appearance and better image quality in the case where a camera module is equipped in a depolarization region  edge roughness of 30 µm or less.
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of making the polarizing plate of Ogomi to further include the use of a release film having a tensile strength value as taught by Lee, for the advantage taught in Lee of a resulting polarization plate having non-polarized portions exhibiting limited sag as taught by Lee, and thus improved surface edge smoothness falling within the range recited in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746